DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 51-70 have been considered but are moot in view of new ground of rejection discussed below.
Claims 1-50 have been canceled.
	With respect to double patenting rejection, Applicant argues in view of the amendments to claims 51 and 61, the rejections have now been overcome (page 8).
	In response, the amended claims 51 and 61 are not allowable because newly added limitations are known by prior art as discussed below. Therefore, double patenting rejections of claims 51-70 are sustained as discussed below.

Applicant argues Sie in view of Subramanian fails to disclose that the generating a numeric range of occurrences of instances when a request to stream media exceeds a number of simultaneous streams available to the user under the subscription service, where the range has a span greater than 1.0 because if Sie discloses any range of such requests, this range at most extends from zero requests to one request, i.e., a span of at most 1.0. Similarly, Subramanian at most only discloses detection of whether a 
	In response, Sie discloses determining number of viewings exceeds a viewing limit for the time period, and prevent further viewings of the program if the number of viewings exceeds the viewing limit for the time period (col. 1, line 65-col. 2, line 3, lines 52-64). When a user reaches a certain viewing limit, one message can be delivered, and when the user reaches a different viewing limit, a different message can be sent (col. 11, lines 50-65). Subramanian also describes connection pool manager queues subscriber requests if no active connections are available. For connection requests that exceed a service connection limit (e.g., a concurrent connection limit, etc.), connection manager may request permission subscriber device 120 or some other device to increase the service connection limit (paragraph 0024). The number of concurrent requests being serviced exceeds the limit of 50 requests, the 5 requests in access of 50 are queued, 0046).
	Both Sie and Subramanian describe the viewings or requests exceed the limit (in plural) before sending message to user to increase limit or Sie describes when user reaches a different viewing limit (subsequent to reaching the first viewing limit), a different message can be sent for increasing viewing limit. Thus, it would have been obvious to one of ordinary skill in the art that the first numeric range having a span greater than 1.0 (requests or viewings exceed the viewing limit since Sie or Subramanian describes the viewings or requests exceeds the limit in plural or the viewings exceed the different viewing limit).   
	In addition, the teaching of “range being a span greater than 1.0 is merely a desired range set by viewer/operator and a desired range/threshold that is greater than 1.0 (any desired number that is greater than 1.0) is well-known in the prior art. See for example, US 2009/0249400 (paragraphs 0068, 0090); US 5351075: col. 7, lines 60-67
First of all, it is noted that “range greater than 1.0” is merely one or many desired range that is set user/operator and the setting of a desired range greater than 1.0, 2.0 or any desired number is well-known in the art. 
For the reasons give above, rejection of claims 51-70 are sustained as discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-52, 60-62 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Sie et al. (U.S 7,464,392 B2) in view of Subramanian et al. (U.S 2013/0144946) or alternatively in view of Carlberg et al. (US 20090249400).
.
Note: all documents that are directly or indirectly incorporated by reference in their entirety including Ser. No. 10/300,682 (corresponding to 2003/0126595 A1 -referred to Sie595), Ser. No. 10/128,653 (corresponding to U.S 2002/0178446 A1- referred to as Sie446), Ser. No. 09/687,149 (corresponding to U.S 7,240,359 B1 - referred to as Sie149), Ser. No. 10/128,654 (corresponding to U.S 2002/0184629 A1 – referred to as Sie629), Ser. No. 10/131,507 (hereinafter referred to as Sie188)  ( see Sie: col. 1, lines 5-16, col. 5, lines 60-63, col. 7, lines 35-39, col. 10, line 66-col. 11, line 5) are treated as part of the specification of Sie392 (MPEP 2163.07 b).
	
Regarding claim 51, Sie discloses a method of recommending to a user whether to increase a number of content streams from a subscription service  (e.g., recommending to the user whether to increase/upgrade subscription levels to higher level or different levels to increase limit number of viewings and therefore including the associated media streams because each time view correspond to a media stream- see include, but are not limited to, col. 11, line 50-col. 12, line 14; Sie539: col. 22, line 50-col. 23, line 34), the method comprising: 
 	logging an indication of each instance when a request to stream media exceeds a number of streams available to the user under the subscription service (logging/counting an indication/number/value of each instance when a request to stream media exceeds a number of stream available/viewings available for user under subscription service with program(s) for one of the viewing limit- see include, but are not limited to, col. 5, lines 30-34, lines 55-63, col. 7, lines 25-29, lines 51-58, col. 9, lines 15-64, col. 11, lines 50-col. 12, line 13; Sie188: figures 13-16, 29a-29e; Sie629: figures 13-16, 27-29E); 
	generating a first numeric range of occurrences of the instances, the first numeric range having a span of number of viewings exceeds the limit (generating/creating any numeric range of viewings (in plural) exceed the limit or range from certain viewing limit to different viewing limit exceeds/pasts certain viewing limit - see include, but are not limited to, col. 5, lines 30-34, lines 55-63, col. 7, lines 25-29, lines 51-58, col. 9, lines 15-64, col. 11, lines 50-col. 12, line 13; Sie188: figures 13-16, 29a-29e; Sie629: figures 13-16, 27-29E and discussion in “response to arguments” above);
 	determining whether a number of previously logged indications of instances is within the first numeric range (determining whether the number of previously logged requests/indications of viewings /program(s) is within the first numeric range of number of requests after/passes the certain viewing limit- see include, but are not limited to, Sie: figures 1(a)-2, 3b, 5, col. 5, lines 30-34, lines 55-63, col. 7, lines 25-29, lines 51-58, col. 9, lines 15-64, col. 11, lines 50-col. 12, line 13; Sie359: figures 7, 7c-8b, , col. 3, lines 45-50, col. 4, line 60-col. 5, line 11; col. 22, line 11-col. 23, line 47; Sie446: figures 13-21, 24a-24b, paragraph 0162 see also discussion in “response to arguments” above); 
 	in response to determining that the number of previously logged indications of instances is greater than the first numeric range, sending, to the user, a message having a recommendation to increase the number of content streams from the subscription service (in response to determining that the number of previously logged indications/requests/viewings of program(s) is greater than the first numeric range of request(s) that pasts/after the certain viewing limit, sending to a user a message having a recommendation to increase/upgrade the number of viewings (and therefore streams) from the subscription service of program(s) - see include, but are not limited to, figures 2, 5, col. 1, line 60-col. 2, line 3, col. 2, line 52-col. 3, line 8, col. 5, lines 30-34, lines 55-63, col. 11, lines 50-col. 12, line 13); and 
 	in response to receiving, from the user, a response to follow the recommendation, increasing the number of content streams from the subscription service (in response to receiving, from the user a response to upgrade subscription level/pay additional fee, etc., increasing the number of content streams/viewings from the subscription level to higher or different subscription level/different viewing limit ( see include, but are not limited to, col. 5, lines 30-34, lines 55-63, col. 7, lines 25-29, lines 51-58, col. 9, lines 15-64, col. 11, lines 50-col. 12, line 13).  
 	Sie further discloses multiple requests for program/media such as club program and providing media to multiple users (see include, but are not limited to, figures 1a-2, col. 7, lines 48-65, col. 10, lines 5-15; Sie466: figures 16-22). However, Sie does not explicitly disclose number of simultaneous streams.
	Subramanian discloses logging an indication of each instance when a request to stream media exceeds a number of simultaneous streams available to the user under subscription services (logging/queuing an indication of each instance when a request to media exceeds number of active simultaneous connections/streams available (no more active connection is available for the request media- see include, but are not limited to, figures 6a-6b, paragraphs 0010, 0021, 0023, 0024, 0037, 0045-0048, 0054, 0059);
Subramanian also discloses teaching of “generating a fist numeric range of occurrences of the instances, the first numeric range having a span of requests (e.g., generating range of requests that exceed a service connection limit - see include, but are not limited to, paragraphs 0024, 0042, 0045-0046, 0060);
determining whether a number of previously logged indications of instances is within the first numeric range (numeric range requests exceeds limited number of concurrent requests  – see include, but are not limited to, paragraphs  0021-24, 0042-0043, 0046, 0048);
in response to determining that the request to stream the media exceeds the number of simultaneous streams available to the user, increase the number streams from the subscription service (in response to determining that the request exceeds the number of active simultaneous/concurrent streams and/or connections available to the user, increase/add connection or modify connection service limits-  see include, but are not limited to, figures 6a-6b, paragraphs 0011, 0021, 0023, 0024, 0037, 0045,0046-0048, 0054, 0059  and discussion in “response to arguments” above). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sie with the teachings including number of simultaneous streams as taught by Subramanian in order to yield predictable results such as to increase number of users receiving streams simultaneously therefore reduce waiting time.
	Both Sie and Subramanian disclose the viewings or requests exceed the limit (viewings or requests in plural) as discussed in “response to arguments” above. Thus, it would have been obvious that the first numeric range having a span greater than 1.0 (more than one request or viewing exceed the limit).
	Alternatively, Carlberg discloses generating a first numeric range of occurrences of instances, the first numeric range having a span greater than 1.0 (e.g., threshold number range is greater than 1.0 (e.g., 5, 10, 50, etc.) and in response to determining that the number of previously logged indicates of instances is greater than the first numeric range, sending, to user a message (sending alert or notice to user) – see include, but not limited to, paragraphs 0068-0069, 0090).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known teaching of first numeric range having a span greater than 1.0 as obviously discussed in Sie and Subramanian or as taught by Carlberg in order to yield predictable result of offering media content based on actual viewer request (paragraph 0006) or allowing media content provider to quickly gain revenue from popular media content (paragraph 0090) or to achieve a particular desired choice of range.

Regarding claim 52, Sie in view of Subramanian and Carlberg discloses the method of claim 51, further comprising selecting the first numeric range based on a length of time of a subscription period (length of time such as years, months, weeks, days, portions of days, or hours, etc. – see include, but are not limited to, Sie: col. 2, lines 26-64, col. 11, line 50-col. 12, line 5; Subramanian: paragraph 0022; Carlberg: paragraph 0090).  

Regarding claim 60, Sie in view of Subramanian and Carlberg discloses the method of claim 51, wherein the message includes recommendations for reducing a frequency of the plurality of instances (see include, but are not limited to, Sie: col. 1, line60-col. 2, line 3, line 53-col. 3, line 7, col. 4, line 15-col. 5, line 13, col. 10, lines 5-15, line 44-59, col. 11, lines 50-67; Sie446: paragraph 0157, - message includes restriction/prevention further viewings/programs; thus the message includes recommendations for reducing frequency of plurality of viewings/programs; see also Subramanian: paragraphs 0058-0059).

Regarding claim 61, the limitations of a system that correspond to the limitations of method in claim 51 are analyzed as discussed in the rejection of claim 51. Particularly, Sie in view of Subramanian obviously or alternatively, in view of Carlberg, discloses a system of recommending to a user whether to increase a number of content streams from a subscription service, the system comprising:
 	 memory (memory, database, storage, etc. – see include, but are not limited to, Sie: figures 1a-1d;Sie873: figures 2, 5-7); 
 	input circuitry (input interface/circuitry– see include, but are not limited to, Sie: figures 1a-1d; Sie873: figures 2, 5-7); and 
	control circuitry (controller/processor/microprocessor – see include, but are not limited to, Sie: figures 1a-1d; Sie873: figures 2, 5-7) configured to: 
 	log, at the memory, an indication of each instance when a request to stream media exceeds a number of simultaneous streams available to the user under the subscription service; 
	generate a first numeric range having a span greater than 1.0;
 	determine whether a number of previously logged indications of instances is within the first numeric range; 
 	in response to determining that the number of previously logged indications of instances is greater than the first numeric range, send, to the user, a message having a recommendation to increase the number of content streams from the subscription service; and 
 	in response to receiving, from the user via the input circuitry, a response to follow the recommendation, increase the number of content streams from the subscription service (see similar discussion in the rejection of claim 51 and include, but are not limited to, Sie: figures 1a-1c; Sie873: figures 2, 5-7; Subramanian: figures 2-5; Carberg: paragraphs 0089-0090).  

Regarding claims 62 and 70, the additional limitations of the system that correspond to the additional limitations of the method in claims 52 and 60 and are analyzed as discussed in the rejection of claims 52 and 60.

Claims 53-59 and 63-69 are rejected under 35 U.S.C. 103 as being unpatentable over Sie et al. (U.S 7,464,392 B2) in view of Subramanian et al. (U.S 2013/0144946) and Carlberg as applied to claim 51 or claim 61 above, and further in view of either Gupta et al. (U.S 8,370,395) or in view of Ellis et al. (U.S 2002/0174430 A1 –hereinafter referred to as Ellis).
	All document that are directly or indirectly incorporated by reference in Ellis including U.S ser. No. 09/332,244 (corresponding to U.S 2003/0149988 A1 -referred to as E988), see Ellis: paragraphs 0161, 0434 are treated as part of the specification of Ellis (see for example, MPEP 2163.07 b).

Regarding claim 53, Sie in view of Subramanian discloses the method of claim 51, further comprising generating information (e.g., count, indicator/number) corresponding to each instance when the request to stream media exceeds the number of simultaneous streams available to the user, wherein each generated information is included in a plurality of information/indicators that represent a plurality of instances (generation information such as increase/decrease viewing limit/change color of icon, etc. – see include, but are not limited to, Sie: col. 5, lines 1-35, col. 11, line 50-col. 12, line 14; Subramanian: paragraphs 0010, 0021-0023).  
	Sie also discloses generating a timestamp included in plurality of timestamps that represent a plurality of instances (e.g., generating a plurality of timestamps such as start time, end time, etc. for each programs/events so that the time information are displayed with each program and/or used for selection of programs - see include, but are not limited to, Sie: col. 2, line 22-col. 3, line 8, Sie359: figures 8b-9C, col. 4, lines 44-67, col. 10, lines 10-15, 35-42, col. 11, lines 6-10; Sie446: figures 12-22,paragraphs 0149, 0154); and Subramanian further discloses machine to machine session information includes time information (e.g., start/end times) (paragraph 0022) but does not explicitly disclose the generated information is timestamp corresponding to the request.
Gupta or Ellis (hereinafter referred to as Gupta/Ellis) discloses generating timestamp corresponding to each request exceeds number of streams, wherein the generated timestamp is included in a plurality of timestamps that represent a plurality of instances (generating timestamps/time information in the queue/recording list corresponding to the received request exceeds number of streams/or request for program(s)/stream(s) that are not currently available, wherein the generated timestamp/time information is included in a plurality of timestamps that represent a plurality of instances/programs–Ellis: figures 6, 17, 19;  E988: figures 5, 18f; Gupta: col. 18, lines 30-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sie in view with Subramanian and Carlberg with the teachings including generating a timestamp corresponding to each request as taught by Gupta/Ellis in order to yield predictable result such as to keep track of the requested program easily or to facilitate later time-based sorting (Gupta: col. 18, lines 36-38).

Regarding claim 54, Sie in view of Subramanian, Carlberg and Gupta/Ellis discloses the method of claim 53, further comprising: 
	comparing each of the plurality of timestamps to a range of timestamps that corresponds to a portion of the subscription period for the subscription service to determine a number of the plurality of instances that occurred during the portion of the subscription period;  2 750985_1Application No. 16/239,108Docket No.: 003597-1365-104 Amendment dated January 4, 2019 
	Second Pieliminary Amendment comparing the number of the plurality of instances that occurred during the portion of the subscription period to a second numeric range for the portion of the subscription period; and 
	modifying the message in response to determining that the number of the plurality of instances that occurred during the portion of the subscription period is greater than the second numeric range for the portion of the subscription period (see include, but are not limited to, discussion in the rejection of claim 1 and Sie: col. 1, line 60-col. 3, line 8, col. 4, line 15-col. 5, line 63, col. 7, lines 47-65, col. 9, line 40-col. 10, line 59, col. 11, line 7-col. 12, line 13; Sie359: figures 8b-9C, col. 4, lines 44-67, col. 10, lines 10-15, 35-42, col. 11, lines 6-10; Sie446: figures 12-22,paragraphs 0149, 0154; Subramanian: paragraphs 0022-0024, 0046).  

Regarding claim 55, Sie in view of Subramanian, Carlberg and Gupta/Ellis discloses the method of claim 54, further comprising selecting the second numeric range for the portion of the subscription period from a plurality of potential numeric ranges based on a length of time of the subscription period (e.g., selecting the second numeric range/different viewing limit for a portion of subscription period from a plurality potential viewing limits based on length of time period such as years, months, weeks, days, portion of a day, hours, etc. - see include, but are not limited to, Sie: col. 2, lines 26-64, col. 4, line 15-col. 5, line 13, col. 11, lines 50-64; Subramanian: paragraphs 0022-0024, 0046).  

Regarding claim 56, Sie in view of Subramanian, Carlberg and Gupta/Ellis discloses the method of claim 54, further comprising selecting the second numeric range for the portion of the subscription period from a plurality of potential numeric ranges based on the number of streams available to the user from the subscription service (e.g., selecting second numeric range/different viewing limit for a portion of the subscription period from a plurality of potential numeric ranges of viewing limits based on number of programs/viewings/streams available to the user from subscription service of program(s) - see include, but are not limited to, Sie: col. 2, lines 26-64, col. 4, line 15-col. 5, line 13; line 13, col. 11, lines 50-64; Subramanian: figure 4A, paragraphs 0022-0024, 0045-0046).  

Regarding claim 57, Sie in view of Subramanian, Carlberg and Gupta/Ellis discloses the method of claim 54, further comprising selecting the second numeric range for the portion of the subscription period from a plurality of potential numeric ranges based on a date corresponding to the portion of the subscription period (see include, but are not limited to, Sie: col. 2, lines 26-64, col. 4, line 15-col. 5, line 13; Sie446: paragraphs 0109, 0146; Subramanian: paragraphs 0022-0024, 0046).  

Regarding claim 58, Sie in view of Subramanian, Carlberg and Gupta/Ellis discloses the method of claim 54, further comprising selecting the second numeric range for the portion of the subscription period from a plurality of potential numeric ranges based on a time of day corresponding to the portion of the subscription period (e.g., hours, morning, afternoon, evening, etc. - see include, but are not limited to, Sie: col. 2, lines 26-64, col. 4, line 15-col. 5, line 13; Sie446: paragraphs 0109, 0146; Subramanian: paragraphs 0022-0024, 0046).  

Regarding claim 59, Sie in view of Subramanian, Carlberg and Gupta/Ellis discloses the method of claim 54, further comprising selecting the second numeric range for the portion of the subscription period from a plurality of potential numeric ranges based a number of media assets that became available from the subscription service during the portion of the subscription period (e.g., number of assets and/or programs that became available from the subscription service of program(s) during the portion of the subscription period - (see include, but are not limited to, Sie: col. 2, lines 26-64, col. 4, line 15-col. 5, line 13; Sie446: paragraphs 0109, 0146; Subramanian: paragraphs 0022-0024, 0046).  

Regarding claims 63-69, the additional limitations of the system that correspond to the additional limitations of the method in claims 52-60 and are analyzed as discussed in the rejection of claims 52-60.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,178,421.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 51-70 and Patent claims 1-18 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 51-70 is an obvious variation of the invention defined in the patent claims 1-18 because for limitations in the instant claims that are not recited in patent claims (e.g., generating a first numeric range of occurrences of the instances, the first numeric range having a span greater than 1.0) are known by prior art (see for example, prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 	
	Allowance of claims 51-70 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-18 of Patent No. 10,178,421.
	
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Campbell (US 20120278179) discloses systems and methods for deducing user information from input device behavior.
	Corbin (US 20150355878) discloses prioritizing media content requests.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
February 24, 2021